On Petition for Rehearing.
PER CURIAM.
In their petition for rehearing, counsel for the Agricultural Bond & Credit Corporation, referred to herein as the Finance Company, assert that in our opinion we misconstrued the dealer’s contract with respect to repossessed machines. It is true we referred to paragraph 6 of the dealer’s contract, which deals with repossession by the Gleaner Company of machines in the hands of the dealer. However, by paragraph 14 of the dealer’s contract the dealer agreed in the event repossession should become necessary to repossess and store and assist in the resale of machines repossessed from purchasers, and paragraph 6 expressly covers used machines. We think this must refer to repossessed machines.
Counsel further assert we overlooked ambiguous provisions in the contract of January 4, 1929. None of the contracts involved are free from ambiguity. We undertook to ascertain their meaning from a consideration of their language, the surrounding facts and circumstances, and the conduct of the parties thereunder.
Counsel further assert that certain of the letters quoted in note 1 of the opinion refer to contracts directly between the dealer and the Finance Company. It is impossible to determine from the record the particular transactions referred to in these letters, but we have no doubt that most of them referred to paper transferred from the manufacturer to the Finance Company. The direct transfers were made by the dealers to the Finance Company in 1928; and these fetters were written between August 2, 1929, and July 2, 1931. It is reasonable to assume from the testimony of the vice president and secretary of the Finance Company that most of the letters refer to paper purchased from the manufacturer, since in testifying respecting these letters he said that he had examined them and some of them *353referred to paper purchased directly from the dealer by the Finance Company.
 We adhere to our conclusion that the Finance Company holds the commissions collected by it for the benefit of the dealers and that it should account to the dealers therefor.
The last paragraph of the opinion is modified to read as follows:
The cause is reversed and remanded, with instructions to require the Finance Company to give a bond in an amount to be fixed by the trial court, conditioned that the Finance Company shall promptly remit to each dealer commissions as and when collected and account to each dealer for commissions heretofore collected in excess of any indebtedness due from the dealer entitled to the commission to the Finance Company, and to take an accounting of commissions heretofore collected. In the event the Finance Company refuses to give such bond, the injunction should be dissolved. The costs will be assessed against the Finance Company.